FERGUSON, Judge
(concurring in the result):
I concur only in the result. In two respects I cannot sanction the practice the Government followed in this case: (1) I do not approve of pretrial conferences between the accused and the law-officer in the course of which the latter advises the accused concerning subjects to be covered in prospective out-of-court hearings; (2) nor can I condone the defense counsel negotiating a plea with a convening authority before consulting his client in this respect.